                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUAN JORDAN and CHERI UHRINEK                :          CIVIL ACTION
individually, and on behalf of all others    :
similarly situated                           :
                                             :
                    v.                       :
                                             :
MERIDIAN BANK, THOMAS                        :
CAMPBELL and CHRISTOPHER ANNAS               :          NO. 17-5251

                                         ORDER

       AND NOW, this 19th day of November, 2018, upon consideration of Defendants’ “Partial

Motion to Dismiss Plaintiffs’ Amended Complaint” (Docket No. 31) and all documents filed in

connection therewith, and for the reasons stated in the accompanying Memorandum, IT IS

HEREBY ORDERED that the Motion is DENIED.




                                                 BY THE COURT:


                                                 /s/ John R. Padova

                                                 ____________________________
                                                 John R. Padova, J.
